The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Thursday, April 9, 2015

                                       No. 04-14-00709-CR

                                 Francisco Javier GONZALEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR9697
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        Appellant’s brief was due to be filed in this appeal on April 6, 2015. On April 2, 2015,
appellant filed a motion for extension of time to file the brief because the trial court recently
entered findings of fact and conclusions of law. On April 7, 2015, a deputy clerk of this court
contacted the trial court clerk regarding the findings of fact and conclusions of law, and the trial
court clerk filed a supplemental clerk’s record containing the findings of fact and conclusions of
law which were signed on March 31, 2015. It is therefore ORDERED that the deadline for the
filing of the appellant’s brief shall be reset and shall run from the date the supplemental clerk’s
record was filed. Appellant’s motion is GRANTED. The appellant’s brief must be filed no later
than April 27, 2015.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court